On Motion to Dismiss.
Ludeling, C. J.
A motion to dismiss this appeal has been made on the ground that the amount of the bond is insufficient. The bond is for the amount fixed by the judge. It is therefore sufficient to maintain the appeal.
The motion is refused.
On the Merits.
Ludeling, C. J.
The only question involved in this case is the right of the lessor to seize movables belonging to a third person, which have been removed from the leased premises within fifteen days before the seizure. He can not. C. C., art. 2709. It is the property of the lessee alone which can be seized under such circumstances.
It is therefore ordered and adjudged that the judgment of the lower court against the third opponent be annulled, and that there be judgment in favor of the third opponent, setting aside the provisional seizure of her property for costs in both courts.
Rehearing refused.